PER CURIAM.
Motion for clarification granted. This court’s order of October 12,1987, 513 So.2d 298, is modified to order the district court to conduct an evidentiary hearing on the following claims in relator’s application for postconviction relief:
1. Ineffective assistance of counsel,
2. Newly discovered evidence of mental disease or defect, and
3. Improper communications by bailiff and trial judge with members of the jury.
4. Trial court’s denial of sufficient funds to retain a competent and neutral psychiatrist.
*447After the hearing, the district court shall rule on the claims. The application is otherwise denied.